Citation Nr: 1410745	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  09-23 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Evaluation of chronic lumbar spine strain, initially rated as 10 percent disabling. 

2.  Evaluation of chronic lumbar spine strain, rated as 20 percent disabling since September 21, 2009.

3.  Evaluation of degenerative disc disease of C4-5, initially rated as 10 percent disabling.

4.  Evaluation of degenerative disc disease of C4-5, rated as 20 percent disabling since September 21, 2009.

5.  Evaluation of chronic right hip strain, initially rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Stacey-Rae Simcox, Attorney at Law


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty from February 2000 to November 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which granted service connection for chronic lumbar spine strain, degenerative disc disease of C4-5, and chronic right hip strain, and assigned an initial 10 percent disability evaluation for each disability from April 27, 2007.

A subsequent, February 2010 rating decision increased the disability evaluations for the Veteran's chronic lumbar spine strain and degenerative disc disease of C4-5 to 20 percent disabling for each, effective September 21, 2009.  The Veteran continues to disagree with the ratings assigned.  See AB v. Brown, 6 Vet. App. 35   (1993).

The Virtual VA claims file has been reviewed.  


FINDINGS OF FACT

1.  Throughout the entire rating period on appeal, chronic lumbar spine strain is manifest by pain with abnormal gait and spasm, without abnormal spinal contour.  The combined range of motion of the thoracolumbar spine is better than 120 degrees.  Forward flexion is at times limited to 47 degrees.  

2.  Throughout the entire rating period on appeal, degenerative disc disease of C4-5 is manifest by pain, guarding, and spasm.  The combined range of motion of the cervical spine is greater than 170 degrees.  Forward flexion is at times limited to 22 degrees.

3.  Throughout the entire rating period on appeal, the Veteran's chronic right hip strain is manifest by limitation of flexion of the thigh to no less than 45 degrees.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 20 percent, but no higher, for chronic lumbar spine strain have been met for the rating period prior to September 21, 2009.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235 to 5243 (2013).

2.  The criteria for a disability rating higher than 20 percent for chronic lumbar spine strain have not been met for the rating period since September 21, 2009.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235 to 5243 (2013).

3.  The criteria for a disability rating of 20 percent, but no higher, for degenerative disc disease of C4-5 have been met for the rating period prior to September 21, 2009.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235 to 5243 (2013).

4.  The criteria for a disability rating higher than 20 percent for degenerative disc disease of C4-5 have not been met for the rating period since September 21, 2009.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235 to 5243 (2013).

5.  The criteria for a disability rating higher than 10 percent for chronic right hip strain have not been met.  38 U.S.C.A. §§ 1155 , 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59,  4.71a, Diagnostic Codes 5251-5253 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In this case, the agency of original jurisdiction (AOJ) issued a notice letter, dated in July 2007, to the Veteran.  This letter explained the evidence necessary to substantiate the Veteran's initial claim for service connection and her subsequent claims for increased disability ratings, as well as the legal criteria for entitlement to such benefits.  The letter also informed her of her and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records, reports of VA post-service treatment, and the Veteran's own statements in support of her claims.  The Veteran was also afforded VA examinations responsive to the claims for increased ratings.  The examination reports contain all the findings needed to rate the Veteran's service-connected chronic lumbar spine strain, degenerative disc disease of C4-5, and chronic right hip strain, including history and clinical evaluation.  The Board has reviewed the examination reports, and finds that they are adequate for the purpose of deciding the issues on appeal.  

The Veteran's appeal for higher evaluations is distinguished from the facts in Proscelle v. Derwinski, 2 Vet. App. 629, 633 (1992), where no VA examination was provided during the rating claim, and a veteran specifically stated that his disability "has increased in severity [such] that I rate a higher disability," constituting at least both some assertion by the veteran and some evidence of worsening of disability since the last VA examination.  Proscelle, 2 Vet. App. at 632.  The Veteran here does not assert that her disabilities worsened since the most recent VA examination; she merely asserts entitlement to higher disability evaluations for the rating period on appeal.  The Veteran has not submitted evidence of worsening, and the evidence of record, including the medical evidence reflecting on the severity of the disabilities on appeal, does not suggest that these disabilities worsened since the most recent VA examinations, or since the most recent VA treatment records.  As there is no evidence of worsening since the last VA examinations, a remand for new VA examinations is not warranted, and is not required by the VCAA.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination); VAOPGCPREC 11-95 (interpreting that a new examination is appropriate when there is an assertion of an increase in severity since the last examination).  The Veteran has been afforded adequate examinations on the issues decided herein.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

Additionally, the Veteran has not alleged that any examination is inadequate to decide the claims being adjudicated herein, so the examinations are presumed to have been adequate.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of the opinion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Disability Evaluations

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3. Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).   Here, the disabilities have not materially changed and uniform evaluations are warranted. 

In addition, when assessing the severity of a musculoskeletal disability that is rated on the basis of limitation of motion, VA must also consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

Spine Disabilities

Lumbosacral and cervical spine disabilities are rated under the General Rating Formula for Rating Diseases and Injuries of the Spine ("general rating formula").  38 C.F.R. § 4.71a, DCs 5237-5242.  Intervertebral disc syndrome (IVDS) is rated under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  See 38 C.F.R. § 4.71a, DC 5243.

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, entire thoracolumbar spine, or entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  68 Fed. Reg. 51,443, Note (5) (Aug. 27, 2003).  

The Formula for Rating IVDS Based on Incapacitating Episodes provides for ratings from 10 to 60 percent based on the frequency and duration of incapacitating episodes, defined in Note 1 as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  The maximum 60 percent schedular rating is warranted for incapacitating episodes having a total duration of at least 6 weeks during the previous 12 months.

The Notes following the General Rating Formula for Diseases and Injuries of the Spine provide further guidance in rating diseases or injuries of the spine.  Note 1 provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  Note 2 provides that, for VA compensation purposes, the combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  Note 4 provides that range of motion measurements are to be rounded to the nearest five degrees.  Note 5 defines unfavorable ankylosis as a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Note 6 provides that disability of the thoracolumbar and cervical spine segments are to be rated separately, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

The Veteran's chronic lumbar spine strain and degenerative disc disease of the C4-5 are each evaluated as 10 percent disabling prior to September 21, 2009 and 20  percent disabling thereafter, pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5237 and 5242, respectively.  

Chronic Lumbar Spine Strain 

According to the general rating formula, a 10 percent evaluation is to be assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees, but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is to be assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is to be assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is to be assigned for unfavorable ankylosis of the entire thoracolumbar spine.   

After a review of all the evidence, lay and medical, the Board finds that the weight of the evidence demonstrates that an evaluation of 20 percent, but no higher, is warranted for the Veteran's chronic lumbar spine strain for the entire rating period on appeal.  The Board acknowledges that, at the initial VA examination, the Veteran had flexion to 90 degrees, extension to 30 degrees, lateral flexion and rotation to 30 degrees bilaterally.  Nonetheless, at the September 2009 VA examination, she had flexion to 47 degrees, extension to 13 degrees, lateral flexion to 18 degrees (left) and 16 degrees (right), and lateral rotation to 21 degrees (left) and 25 degrees (right).  More recently, at the October 2013 VA examination, the Veteran had flexion to 70 degrees, extension was to 20 degrees, with lateral flexion no worse than 25 degrees bilaterally and lateral rotation to 20 degrees bilaterally, without additional loss of motion on repetitive use.  Nevertheless, the Veteran's VA examination reports show tenderness and spasm, with guarding and abnormal gait.  The VA treatment records and VA examination reports indicated that there was pain on motion, but without weakness or atrophy; strength and reflex testing was normal.    There was also no evidence of postural abnormalities or abnormalities of the musculature of the spine.  Thus, applying the facts to the criteria set forth above, the Veteran is entitled to a 20 percent evaluation for her service-connected chronic lumbar spine strain for the rating period on appeal under the General Rating Formula for Diseases and Injuries of the Spine.

The Board finds that the criteria for a disability rating of 40 percent have not been met or more nearly approximated for any part of the rating period on appeal.  The evidence shows that the Veteran experiences forward flexion of the thoracolumbar spine is better than 30 degrees.  Here, we have considered the lay evidence.  However, that evidence when accepted as correct does not establish that she is functionally limited to 30 degrees or less.  She does not experience incontinence or  bowel complaints as a result of her chronic lumbar spine strain.  Further, the evidence does not show favorable or unfavorable ankylosis of the entire thoracolumbar spine during either of the rating periods on appeal.  The September 2009 VA examination report expressly stated that there was no evidence of ankylosis, and the October 2013 examination report stated that there was no evidence of deformity.

The Board has considered whether additional functional impairment due to factors such as pain, weakness and fatigability demonstrate additional limitation of motion or function to warrant a higher rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 and DeLuca at 206-07.  To the extent that the Veteran claims that her pain upon motion is the equivalent of limited motion, the Board finds that the Veteran's subjective complaints of pain have been contemplated in the current rating assignment, as the current ratings are based on the objectively demonstrated reduced motion; the VA examination reports indicate that the Veteran complained of pain, but physical examination did not demonstrate any additional limitations in response to pain, including incoordination, weakness, or fatigability, beyond which was reflected in the examination report.  See Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011) ("pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system").  Therefore, the lay and medical evidence demonstrates that the Veteran's symptoms do not result in additional functional limitation to a degree that would support a rating in excess of the current, 20 percent disability rating.  

The evidence also shows that the Veteran's chronic lumbar spine strain has not been productive of incapacitating episodes for either rating period on appeal.  The Veteran has not reported, and the evidence does not demonstrate, that the Veteran experiences incapacitating episodes requiring bed rest at; the Veteran's treatment records do not confirm that her treating physicians noted any incapacitating episodes or prescribed bed rest.  

With consideration of the provisions of Note (1) of the General Rating Formula for Diseases and Injuries of the Spine, the Board notes that there is no objective evidence of record for the entire rating period on appeal which demonstrates that the Veteran experiences any neurologic symptomatology.  The neurological examinations at these examinations did not show decreased strength or sensation in 
any of the extremities due to her service-connected chronic lumbar spine strain.  As the Veteran does not have any neurological deficits, it is not for consideration here.

Degenerative Disc Disease of C4-5

Under 38 C.F.R. § 4.71 , Diagnostic Codes 5237 through 5243, a 10 percent evaluation is warranted for forward flexion of the cervical spine greater than 30 degrees, but not greater than 40 degrees, or combined range of motion of the cervical spine greater than 170 degrees, but not greater than 335 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or spinal contour, or vertebral facture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent disability evaluation is warranted for forward flexion of the cervical spine to 15 degrees or less or favorable ankylosis of the entire cervical spine.  A 40 percent evaluation is warranted for unfavorable ankylosis of the entire cervical spine.  38 C.F.R. § 4.71a , Diagnostic Code 5237 for cervical strain; Diagnostic Code 5242 for degenerative arthritis of the spine; and Diagnostic Code 5243 for intervertebral disc syndrome.

Upon reviewing the rating criteria in relation to the lay and medical evidence for consideration, throughout the entire rating period on appeal, the Board finds that the weight of the evidence demonstrates that an evaluation of 20 percent, but no higher, is warranted for the Veteran's degenerative disc disease of C4-5 for the entire rating period on appeal.  The Board acknowledges that, at the November 2007 VA examination, the Veteran had flexion to 45 degrees, extension to 20 degrees, with lateral flexion to 45 degrees bilaterally and lateral rotation to 80 degrees bilaterally, without additional loss of motion on repetitive use.  Nevertheless, February 2009 VA physical therapy records show cervical flexion to 20 degrees and extension to 20 degrees, and the September 2009 VA examination showed flexion to 22 degrees and extension to 15 degrees.  More recently, at the October 2013 VA examination, the Veteran had forward flexion to 45 degrees and extension to 40 degrees.  At all of the examinations, the Veteran had pain on motion, spasm, guarding, tenderness, and weakness, but without decreased strength or reflexes; there was no abnormal gait or spinal contour as a result of her degenerative disc disease of C4-5.  Thus, applying the facts to the criteria set forth above, the Veteran is entitled to a 20 percent evaluation for her service-connected degenerative disc disease of C4-5 for the rating period on appeal under the General Rating Formula for Diseases and Injuries of the Spine.

The Board finds that the criteria for a disability rating of 30 percent have not been met or more nearly approximated for any part of the rating period on appeal. The evidence shows that the Veteran experiences forward flexion of the cervical spine is better than 15 degrees, and the November 2007 and September 2009 VA examinations state that there is no evidence of ankylosis of the cervical spine.  Here, we have considered the lay evidence. However, that evidence when accepted as correct does not establish that she is functionally limited to 15 degrees or less of flexion. 

The Board has considered whether additional functional impairment due to factors such as pain, weakness and fatigability demonstrate additional limitation of motion or function to warrant a higher rating. See 38 C.F.R. §§ 4.40 , 4.45, 4.59 and DeLuca at 206-07.  To the extent that the Veteran claims that her pain upon motion is the equivalent of limited motion, the Board finds that the Veteran's subjective complaints of pain have been contemplated in the current rating assignment, as the current ratings are based on the objectively demonstrated reduced motion; the November 2007 and September 2009 VA examination reports indicate that the Veteran complained of pain, but physical examination did not demonstrate any additional limitations in response to pain, including incoordination, weakness, or fatigability, beyond which was reflected in the examination report.  Therefore, the clinical findings do not demonstrate that the Veteran's symptoms result in additional functional limitation to a degree that would support a rating in excess of the current, 20 percent disability rating, even with consideration of whether there was additional functional impairment due to DeLuca factors.  See Mitchell, supra.

The Board also notes that the Veteran's degenerative disc disease of C4-5 has not been productive of incapacitating episodes for either rating period on appeal.  The Veteran has not reported, and the evidence does not demonstrate, that the Veteran experiences incapacitating episodes requiring bed rest at; the Veteran's treatment records do not confirm that her treating physicians noted any incapacitating episodes or prescribed bed rest.  

With consideration of the provisions of Note (1) of the General Rating Formula for Diseases and Injuries of the Spine, the Board notes that there is no objective evidence of record for the entire rating period on appeal which demonstrates that the Veteran experiences any neurologic symptomatology.  The medical evidence demonstrates that the Veteran's neurologic evaluations at her VA examinations are negative, and do not allow for a finding of neurologic manifestations of the Veteran's service-connected degenerative disc disease of C4-5.  Thus, she is not entitled to a separate, compensable rating for neurologic manifestations.

Chronic Right Hip Strain

The Board observes that there are no rating criteria which address limitation of motion of the hip, other than ankylosis under Diagnostic Code 5250.   As a result, the Veteran's chronic right hip strain is rated by analogy to Diagnostic Code 5252 for limitation of motion of the thigh.  Under Diagnostic Code 5252, a 10 percent disability evaluation is assigned for flexion of the thigh limited to 45 degrees.  For the next higher 20 percent disability evaluation, there must be limitation of flexion to 30 degrees.  Diagnostic Codes 5251 and 5253 also provide ratings for limitation of motion of the thigh.  Diagnostic Code 5251 assigns a 10 percent disability evaluation where there is limitation of extension of the thigh to 5 degrees; no higher evaluation is provided for under this Code.  Pursuant to Diagnostic Code 5253, a 10 percent disability evaluation is assigned for limitation of rotation, with an inability to toe-out in excess of 15 degrees or where there is limitation of adduction such that one cannot cross their legs.  A 20 percent disability evaluation is warranted for limitation of abduction, where motion is lost beyond 10 degrees.  See 38 C.F.R. § 4.71a , Diagnostic Code 5251-5253. 

Considering the rating criteria applicable to the Veteran's chronic right hip strain, the evidence of record, throughout the rating period on appeal, does not show that the Veteran experiences limitation of flexion of the thigh to 30 degrees or less or limitation of abduction of the thigh such that she was unable to cross her legs.  Flexion was reported to be 90 degrees at her November 2007  VA examination and 98 degrees at her September 2009 VA examination.  At the most recent October 2013 VA evaluation, she had range of motion to 125 degrees.  The Board notes that the Veteran had complaints of pain, weakness, and stiffness due to her right hip, but she did not have incoordination, swelling, instability, abnormal movement, redness, or subluxation on repetitive use.  The Board also notes that the Veteran did not have limitation of abduction.  Thus, the Board finds that the Veteran's symptomatology due to her chronic right hip strain falls within the criteria for the currently assigned 10 percent disability evaluation for the entire rating period on appeal.

In concluding the Veteran is not entitled to a higher rating for her chronic right hip strain, at any time during the rating period on appeal, the Board has considered as well whether she has additional functional loss , beyond that objectively shown, due to hers pain, or because of weakness, premature or excess fatigability, incoordination, etc.  See DeLuca, supra.   Nonetheless, there is no indication in the record that her functional ability is decreased beyond the weakness and tenderness shown on examination, even when her symptoms are most problematic.  In particular, the VA examiners noted that there was a mild increase in pain and weakness upon repetitive use, but found that there was no additional fatigability, incoordination, lack of endurance, or additional loss of motion.  As a result, her current 10 percent rating adequately compensate her for the extent of her pain, including insofar as its resulting effect on her range of motion.

Extraschedular Considerations

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms of the Veteran's chronic lumbar spine strain, degenerative disc disease of C4-5, and chronic right hip strain are fully contemplated by the applicable rating criteria.  As shown above, the criteria include symptoms, each of which were addressed in the VA examination reports and treatment records and which provided the basis for the disability ratings that have been assigned.  The Veteran has no complaints other than pain as a result of each disability, which was clearly considered in the range of motion testing that was carried out and which serves as the basis for her assigned disability ratings.  In any event, the evidence does not reflect that there has been marked interference with employment, frequent hospitalization, or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards.  The Veteran did not indicate that she had to miss any time from school or work due to her chronic lumbar spine strain, degenerative disc disease of C4-5, and chronic right hip strain.  Therefore, referral for consideration of extraschedular ratings for chronic lumbar spine strain, degenerative disc disease of C4-5, and chronic right hip strain is not warranted.  38 C.F.R. § 3.321(b)(1).

In the absence of exceptional factors associated with chronic lumbar spine strain, degenerative disc disease of C4-5, and chronic right hip strain, the Board finds that the criteria for submission for assignment of extraschedular ratings pursuant to 38 C.F.R. § 3.321(b)(1)  are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227   (1995). 


ORDER

Entitlement to a disability evaluation of 20 percent for chronic lumbar spine strain is granted for the rating period prior to September 21, 2009, subject to the controlling regulations applicable to the payment of monetary benefits.

An evaluation in excess of 20 percent for chronic lumbar spine strain is denied.

Entitlement to a disability evaluation of 20 percent for degenerative disc disease of C4-5 for the rating period prior to September 21, 2009, subject to the controlling regulations applicable to the payment of monetary benefits.

An evaluation in excess of 20 percent for degenerative disc disease of C4-5 is denied.

An evaluation in excess of 10 percent for chronic right hip strain is denied




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


